DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 10/25/2022.
Claims 1-4 are pending.  
	
Response to Arguments
Applicant’s arguments filed on 10/25/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,129,131. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-2 of the instant application are recited in claims 1-2 of the 11,129,131 patent (see the correspondence table below).
Instant Application
U.S. Patent No. 11,129,131
1. A method performed by a user equipment (UE) in a communication system, the method comprising: communicating with a radio access network (RAN); operating in an RRC inactive (RRC_INACTIVE) state, which is a state in which the UE remains in a connected state and can move within a RAN-based notification area (RNA) configured by the RAN without notifying the RAN; transmitting, to a base station of the RAN, a message for resuming a connection, the message for resuming a connection comprising an RNA update indication; and receiving, from the base station, when the base station has determined to send the UE back to an inactive state, signalling for keeping the UE in the inactive state comprising information for configuring the UE with an RNA.  








2. A user equipment (UE) for a communication system, the UE comprising a controller and a transceiver, wherein the controller is configured to control the transceiver to: communicate with a radio access network (RAN); 41 operate in an RRC inactive (RRC_INACTIVE) state, which is a state in which the UE remains in a connected state and can move within a RAN-based notification area (RNA) configured by the RAN without notifying the RAN; transmit, to a base station of the RAN, a message for resuming a connection, the message for resuming a connection comprising an RNA update indication; and receive, from the base station, when the base station has determined to send the UE back to an inactive state, signalling for keeping the UE in the inactive state comprising information for configuring the UE with an RNA.

1. A method performed by a user equipment (UE) in a communication system while the UE is in an RRC inactive state, the method comprising: transmitting, to at least one radio access network (RAN) node, a message for resuming a connection, the message for resuming the connection comprising an indication of a RAN based notification area update; and receiving, from the at least one radio access network (RAN) node after transmission of the message for resuming the connection comprising the indication of the RAN based notification area update and, when the RAN node has determined to send the UE back to an inactive state, information for keeping the UE in the inactive state and for configuring the UE with a RAN based notification area, wherein the RAN based notification area represents an area configured, taking account of a registration area for the UE: to cover at least one cell; to be contained within a core network (CN) registration area; and to represent an area within which the UE can move whilst remaining in an inactive state.

2. A user equipment (UE) for a communication system, the UE comprising: a transmitter configured to transmit, to at least one radio access network (RAN) node, a message for resuming a connection, the message for resuming the connection comprising an indication of a RAN based notification area update; and a receiver configured to receive, from at least one radio access network (RAN) node after transmission of the message for resuming the connection comprising the indication of the RAN based notification area update and, when the RAN node has determined to send the UE back to an inactive state, information keeping the UE in the inactive state and for configuring the UE with a RAN based notification area, wherein the RAN based notification area represents an area configured, taking account of the registration area: to cover at least one cell; to be contained within a registration area for the UE; and to represent an area within which the UE can move whilst remaining in an inactive state.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (USPAN 2019/0037635) in view of Tseng (USPAN 2018/0220486) and Chen (USPAN 2015/0009887).
 	Consider claims 1 and 2, Guo discloses a method performed by a user equipment (UE) in a communication system (see figure 17) and a corresponding user equipment (UE) for a communication system comprising a controller and a transceiver (see the UE in figure 17 (reproduced below for convenience) and see figure 2, wherein disclosed is said controller and transceiver), comprising: 
	communicating with a radio access network (RAN) (see figure 17);  
 	operating in a Radio Resource Control (RRC) inactive state, which is a state in which the UE remains in a Connection Management (CM)-connected state and can move within a RAN-based notification area (RNA) configured by the RAN without notifying the RAN (see paragraphs 71, 78, 154, 515, and 538: the RAN based notification area update comprises the registration area, at least one cell, and, from paragraph 71: “RRC_INACTIVE is a state where a UE remains in CM-CONNECTED and can move within ab area  configured by NG-RAN (the RNA) without notifying NG-RAN. In RRC_INACTIVE, the last serving NG-RAN node keeps the UE context and the UE-associated NG connection with the serving AMF and UPF. The UE notifies the network if it moves out of the configured RNA”); 	
 	transmitting, to a base station of the RAN, a message (see figure 17); and 
 	receiving, from the base station, in a case where the base station has determined to send the UE back to the RRC inactive state, signaling for keeping the UE in the RRC inactive state, the signaling including information for configuring the UE with an RNA (see paragraphs 71, 78, 154, 515, and 538: the RAN based notification area update comprises the registration area, at least one cell, and, from paragraph 71: “RRC_INACTIVE is a state where a UE remains in CM-CONNECTED and can move within an area configured by NG-RAN (the RNA) without notifying NG-RAN. In RRC_INACTIVE, the last serving NG-RAN node keeps the UE context and the UE-associated NG connection with the serving AMF and UPF. The UE notifies the network if it moves out of the configured RNA”).

    PNG
    media_image1.png
    577
    637
    media_image1.png
    Greyscale

Guo does not specifically disclose that the message comprises a message for resuming a connection, the message for resuming the connection comprising an RNA update indication.
Tseng teaches a message for resuming a connection, the message for resuming the connection comprising an RNA update indication (see figure 6 (reproduced below for convenience) and paragraph 61; also, see paragraph 64: “in step S624, UE 302 may trigger RNA [RAN-based notification area] update by sending an RNA update request within the RRC resume request; support for these relied upon passages are found in Tseng’s provisional application No. 62/451,937 filed on 1/30/2017 in at least figure 3 of said provisional application).

    PNG
    media_image2.png
    663
    614
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo and combine it with the noted teachings of Tseng. The motivation to combine these references is to provide a method for using an RRC suspend message and an RRC resume response in a wireless communication system (see paragraph 7 of Tseng).
Guo in view of Tseng do not specifically disclose transmitting a message comprising information for access control.
Chen teaches transmitting a message comprising information for access control (see paragraphs 9, 10, and 41: message comprising access control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo in view of Tseng and combine it with the noted teachings of Chen. The motivation to combine these references is to provide a method for controlling access to a core network (see paragraph 2 of Chen).

 	Consider claims 3 and 4, Guo discloses a method performed by a base station of a radio access network (RAN) (see figure 17) and a corresponding base station comprising a controller and transceiver (see the UE in figure 17 (reproduced below for convenience) and see figure 2, wherein disclosed is said controller and transceiver), comprising: 
	communicating with a user equipment (UE) in a Radio Resource Control (RRC) RRC inactive state, which is a state in which the UE remains in a Connection Management (CM)-connected state and can move within a RAN-based notification area (RNA) configured by the RAN without notifying the RAN (see paragraphs 71, 78, 154, 515, and 538: the RAN based notification area update comprises the registration area, at least one cell, and, from paragraph 71: “RRC_INACTIVE is a state where a UE remains in CM-CONNECTED and can move within ab area  configured by NG-RAN (the RNA) without notifying NG-RAN. In RRC_INACTIVE, the last serving NG-RAN node keeps the UE context and the UE-associated NG connection with the serving AMF and UPF. The UE notifies the network if it moves out of the configured RNA”);  
 	operating in an RRC inactive (RRC_INACTIVE) state, which is a state in which the UE remains in a connected state and can move within a RAN-based notification area (RNA) configured by the RAN without notifying the RAN (see paragraphs 71, 78, 154, 515, and 538: the RAN based notification area update comprises the registration area, at least one cell, and, from paragraph 71: “RRC_INACTIVE is a state where a UE remains in CM-CONNECTED and can move within an area  configured by NG-RAN (the RNA) without notifying NG-RAN. In RRC_INACTIVE, the last serving NG-RAN node keeps the UE context and the UE-associated NG connection with the serving AMF and UPF. The UE notifies the network if it moves out of the configured RNA”); 	
 	receiving, from the UE, a message (see figure 17); and 
 	transmitting, to the UE, in a case where the base station has determined to send the UE back to the RRC inactive state, signaling for keeping the UE in the inactive state, the signaling including information for configuring the UE with an RNA (see paragraphs 71, 78, 154, 515, and 538: the RAN based notification area update comprises the registration area, at least one cell, and, from paragraph 71: “RRC_INACTIVE is a state where a UE remains in CM-CONNECTED and can move within an area configured by NG-RAN (the RNA) without notifying NG-RAN. In RRC_INACTIVE, the last serving NG-RAN node keeps the UE context and the UE-associated NG connection with the serving AMF and UPF. The UE notifies the network if it moves out of the configured RNA”).

    PNG
    media_image1.png
    577
    637
    media_image1.png
    Greyscale

Guo does not specifically disclose that the message comprises a message for resuming a connection, the message for resuming the connection comprising an RNA update indication.
Tseng teaches a message for resuming a connection, the message for resuming the connection comprising an RNA update indication (see figure 6 (reproduced below for convenience) and paragraph 61; also, see paragraph 64: “in step S624, UE 302 may trigger RNA [RAN-based notification area] update by sending an RNA update request within the RRC resume request; support for these relied upon passages are found in Tseng’s provisional application No. 62/451,937 filed on 1/30/2017 in at least figure 3 of said provisional application).

    PNG
    media_image2.png
    663
    614
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo and combine it with the noted teachings of Tseng. The motivation to combine these references is to provide a method for using an RRC suspend message and an RRC resume response in a wireless communication system (see paragraph 7 of Tseng).
Guo in view of Tseng do not specifically disclose transmitting a message comprising information for access control.
Chen teaches transmitting a message comprising information for access control (see paragraphs 9, 10, and 41: message comprising access control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo in view of Tseng and combine it with the noted teachings of Chen. The motivation to combine these references is to provide a method for controlling access to a core network (see paragraph 2 of Chen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412